NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JAN 18 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.   18-30132

                Plaintiff-Appellee,              D.C. No. 2:08-cr-06027-LRS

 v.
                                                 MEMORANDUM*
JASON PAUL CHRISTENSEN,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Eastern District of Washington
                    Lonny R. Suko, District Judge, Presiding

                           Submitted January 15, 2019**

Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.

      Jason Paul Christensen appeals from the district court’s judgment and

challenges the 32-month term of supervised release imposed upon revocation of

supervised release, and the condition of supervised release requiring him to reside

in a residential reentry center (“RRC”) for the first 90 days of his supervised



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
release term. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Christensen argues that the RRC condition and the 32-month supervised

release term are substantively unreasonable. The district court did not abuse its

discretion. See United States v. Daniels, 541 F.3d 915, 924 (9th Cir. 2008).

Notwithstanding Christensen’s prior experience in an RRC, the RRC condition is

reasonably related to Christensen’s rehabilitation and involves no greater

deprivation of liberty than is reasonably necessary to achieve the purposes of

supervised release. See 18 U.S.C. § 3583(d); Daniels, 541 F.3d at 924.

Moreover, the 32-month term of supervised release is substantively reasonable in

light of the totality of the circumstances, including the entirety of Christensen’s

performance on his prior term of supervised release. See United States v. Hurt,

345 F.3d 1033, 1036 (9th Cir. 2003).

      AFFIRMED.




                                           2                                    18-30132